                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                               NORTHERN DIVISION

                                             :
LISA ANDERSEN,                               :
                                             : Civil Action No.: 1:18-cv-001820-RDB
                     Plaintiff,              :
v.                                           :
                                             :
DITECH FINANCIAL LLC f/k/a                   :
GREEN TREE SERVICING,                        :
                                             :
                     Defendant.              :
                                             :


DEFENDANT DITECH FINANCIAL LLC f/k/a GREEN TREE SERVICING’S NOTICE
                     OF BANKRUPTCY STATUS

       Defendant Ditech Financial LLC f/k/a Green Tree Servicing, by and through its

undersigned counsel, respectfully submits this Notice of Bankruptcy Status, and states as

follows:

       1.     On February 11, 2019 (the “Commencement Date”), Ditech Holding

Corporation and its debtor affiliates, as debtors and debtors in possession, including Ditech

Financial LLC f/k/a Green Tree Servicing (collectively, “Ditech”), each filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”) with the United States Bankruptcy Court for the Southern District of New York (the

“Bankruptcy Court”).

       2.     On February 18, 2019, the undersigned caused to be filed in this present matter a

Notice of Bankruptcy (ECF No. 13) to inform the Court and the parties of Ditech’s bankruptcy

cases and the automatic stay imposed by section 362 of the Bankruptcy Code.
       3.      On September 26, 2019, the Bankruptcy Court entered the Order Confirming

Third Amended Joint Chapter 11 Plan of Ditech Holding Corporation and Its Affiliated Debtors

(ECF No. 1404) (the “Confirmation Order”) approving the terms of the Third Amended Joint

Chapter 11 Plan of Ditech Holding Corporation and Its Affiliated Debtors (ECF No. 1326)

(the “Plan”). The Plan incorporates the sale of Ditech’s reverse and forward businesses to

separate buyers (the “Buyers”).

       4.      The Plan contains a permanent injunction (the “Injunction”) that specifically

prohibits parties from, among other things, taking actions inconsistent with the Plan, including,

as relevant here, forever prosecuting any action against Ditech for monetary recovery on account

of any claim arising prior to the closing of the transactions under the Plan—September 30, 2019.

The provision setting forth the Injunction in the Plan is attached hereto as Exhibit A.

       5.      Pursuant to the Injunction set forth in the Plan, Parties may, however, continue to

(a) assert certain nonmonetary claims and/or defenses to a foreclosure action brought by Ditech

to the extent such defenses are necessary for the resolution of the foreclosure action; (b) with

respect to borrowers who have commenced bankruptcy proceedings, assert certain objections to

claims brought by Ditech in the party’s bankruptcy proceeding, in addition to seeking an

accounting from Ditech, engaging in court-authorized loss-mitigation programs, and

consummating settlements of claims and liens in accordance with the ordinary course of Ditech’s

business; and (c) contest the amount, validity, and/or priority of liens with respect to properties

subject to mortgages owned or serviced by Ditech.

       6.      In addition, the Injunction does not affect a borrower’s right to “assert defenses or

rights of recoupment” against Ditech or the Buyers, so long as it does not result in or seek

monetary recovery from Ditech.



                                                 2
        7.     Plaintiff exclusively seeks monetary recovery against Ditech by this action.

Pursuant to the Injunction set forth in the Plan and the Confirmation Order, Plaintiff Lisa

Andersen is enjoined from continuing this action. Ditech Financial LLC has contacted Plaintiff

in writing and requested that Plaintiff agree to dismiss this action against Ditech Financial LLC.

In the absence of a consensual dismissal, in accordance with the Plan, Ditech Financial LLC may

seek relief from the Bankruptcy Court in the form of an order (a) enforcing the injunctive

provisions of the Plan and Confirmation Order, and (b) prohibiting Plaintiff from continuing

prosecution of this action against Ditech Financial LLC. Plaintiff may consider with advice of

counsel whether to pursue a claim against the Consumer Creditor Reserve in accordance with the

Plan.


DATED: November 5, 2019.                     Respectfully submitted,

                                             /s/ Daniel Z. Herbst
                                             Daniel Z. Herbst (D. Md. Bar. No. 17510)
                                             Reed Smith LLP
                                             1301 K Street, N.W.
                                             Suite 1000 - East Tower
                                             Washington, D.C. 20005-3373
                                             +1 202 414 9200
                                             Fax +1 202 414 9299
                                             Direct Phone: +1 202 414 9232
                                             Email: dherbst@reedsmith.com

                                             Counsel for Ditech Financial LLC f/k/a Green Tree
                                             Servicing




                                                3
                                CERTIFICATE OF SERVICE

       I hereby certify that on November 5, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send electronic notification of such to

the following:

                             Courtney Weiner
                             Law Offices of Courtney Weiner PLLC
                             1629 K St., NW, Suite 300
                             Washington, DC 20006
                             cw@courtneyweinerlaw.com

                             Counsel for Plaintiff


                                                     /s/ Daniel Z. Herbst
                                                     Daniel Z. Herbst




                                                4
